MEMORANDUM **
Idaho state prisoner Stephen Floyd Ullrich appeals pro se the district court’s Fed.R.Civ.P. 12(b)(1) and 12(b)(6) dismiss*925al for failure to state a claim and for lack of subject matter jurisdiction of his complaint against the Social Security Administration. Ullrich contends that he is owed “disadvantaged minority benefits,” that his disability benefits were improperly calculated, and that an overpayment for payments was not properly assessed. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Kildare v. Saenz, 325 F.3d 1078, 1082 (9th Cir.2003), and we affirm.
The district court properly concluded that it lacked subject matter jurisdiction over Ullrich’s claims that his benefits were improperly calculated and that an overpayment was not properly assessed because Ullrich failed to exhaust his administrative remedies pursuant to 42 U.S.C. § 405(g), and failed to allege a colorable constitutional claim. See Subia v. Comm’r of Soc. Sec., 264 F.3d 899, 902 (9th Cir.2001). We agree with the district court that there is no statutory basis for Ullrich’s claim that he is owed additional benefits as a disadvantaged minority.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.